Citation Nr: 1520429	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  06-39 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for penile disorder, to include chronic irritation, spondylotic dermatitis, and balanitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1972 to July 1978, November 1990 to May 1991, and February 2003 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that in the original March 2004 claim application, the Veteran claimed disability due to a bilateral knee disabilities, which were denied in the June 2005 rating decision.  However, in December 2006 and March 2008 rating decisions, the RO subsequently granted service connection for his bilateral knee disabilities, which is considered a full grant of the benefit sought on appeal, and that issue is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that his penile disorder is the result of his deployment in the Persian Gulf and being exposed to skin irritants.

A Review of the Veteran's service treatment records (STRs) shows that the first time he had penile complaints was actually during his first tour of service in October 1974.  He complained of a penile lesion and was counseled on sexually transmitted diseases.

Later in March 1999 between deployments, he complained about skin cracking around his foreskin.  After his return to active duty in February 2004, he complained of foreskin problems and tenderness that reportedly began in 1990 during his deployment in Desert Storm.

The Veteran has not been scheduled for a VA examination with regard to this claim and the Board finds that it has insufficient medical evidence to make a decision on the claim.  Thus, a remand is warranted to have the Veteran scheduled for a VA examination and opinion regarding the etiology of his penile disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should determine whether it is at least as likely as not (50 percent or greater) that any diagnosed penile disorder either began during or was otherwise caused by any period of the Veteran's military service, or was aggravated (worsened in severity beyond the natural progression of the disability) during his service in the Persian Gulf region.  

Consideration should be given to the contention that the Veteran was exposed to skin irritants during his deployment in the Persian Gulf.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




